DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claim(s) 1-11 is/are pending.  Claim(s) 1-11 is/are currently under examination.

Priority
Applicant’s claim for domestic benefit under 35 U.S.C. 119(e) to the provisional application(s), JP2015-190725 filed 29 September 2015, is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 27 June 2018 and 07 December 2018 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS document(s) has/have been fully considered by the examiner.


Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because “Provided are” in line 1 is a phrase which can be implied and its undue length of 172 words.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
In claim(s) 1-11, the claim limitations “several first acoustic transducers” (from  which acoustic waves for a focus are transmitted) and “a first acoustic transducer” are interpreted in light of the instant specification and figures to be distinct elements, wherein “a first acoustic transducer” is not required to be one of the “several first acoustic transducers”.  Additionally, later recitation(s) of “the first acoustic transducer” is/are interpreted as referring back to “a first acoustic transducer”.
In claim(s) 1-11
In claim(s) 1, 5-8, and 11, the phrase(s) "several" has/have been given its/their broadest reasonable interpretation of merely needing “more than one” to meet the requirements of the claim.  See Several Definition 2a of Entry 1 of 2, MERRIAM-WEBSTER.COM, https://www.merriam-webster.com/ dictionary/several (last visited May 7, 2021).  
It is noted that Applicant has not provided a meaning or special definition of the claim term “several” in the instant specification.  The most guidance provided by the instant specification is found in Figs. 6-17 and 19, which indicate that 5 (Fig. 19), 9 (Figs. 6-17), 11 (Fig. 19), 15 (Figs. 9 and 11 and 15), 19 (Fig. 6), 23 (Figs. 7-8 and 12-14), and 33 (Figs. 10 and 16-17) are numbers that may be considered as “several”.  It is further noted that a narrower interpretation of “several” as “an indefinite number more than two and fewer than many” would lead to an indefiniteness issue under 35 U.S.C. 112(b).  See Several Definition Entry 2 of 2 and 2b of Entry 1 of 2, MERRIAM-WEBSTER.COM, https://www.merriam-webster.com/ dictionary/several (last visited May 7, 2021).
In claim(s) 3-8, the phrase(s) “in a case in which…” has/have been interpreted as contingent limitation(s).  The broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur (MPEP § 2111.04, subsection II).  Accordingly, claim(s) 3-8 has/have been interpreted to require a controller/processor programmed to perform the claimed functions of setting and calculating as claimed should the condition detailed after “in a case in which…” occur. 


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a transmission driving device for driving the acoustic transducers such that the acoustic transducers transmit acoustic waves to a subject” in claim 1 and “a transmission driving device to drive a plurality of acoustic transducers included in an acoustic probe in which the acoustic transducers are arranged such that the acoustic transducers transmit acoustic waves to a subject” in claim 11;
“an acoustic image generation device for generating an acoustic image of the subject, using acoustic echo signals output from the acoustic transducers that transmit the acoustic waves to the subject and receive acoustic echoes from the subject” in claim 1 and “an acoustic image generation device to generate an acoustic image of the subject, using acoustic echo signals output from the acoustic transducers that transmit the acoustic waves to the subject and receive acoustic echoes from the subject” in claim 11; 
“a region-of-interest setting device for setting a region of interest in the acoustic image generated by the acoustic image generation device” in claim 1 and “a region-of-interest setting device to set a region of interest in the acoustic image generated by the acoustic image generation device” in claim 11;
“a focus setting device for setting a focus of the acoustic waves transmitted from several first acoustic transducers among the plurality of acoustic transducers in a portion that is farthest in a transmission direction of the acoustic waves in a region of interest of the subject which corresponds to the region of interest of the acoustic image” in claim 1 and “a focus setting device to set a focus of the acoustic waves transmitted from several first acoustic transducers among the plurality of acoustic transducers in a portion that is farthest in a transmission direction of the acoustic waves in a region of interest of the subject which corresponds to the region of interest of the acoustic image” in claim 11;
“a sound speed calculation device for calculating a sound speed in the region of interest of the subject…” in claim 1 (performing further functions in claims 3-8) and “a sound speed calculation device to calculate a sound speed in the region of interest of the subject…” in claim 11.

Claim(s) 2-10 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-11 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim limitation(s) “a transmission driving device for driving / to drive the acoustic transducers such that the acoustic transducers transmit acoustic waves to a subject” in claims 1 and 11 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it/they use(s) a generic placeholder “device” coupled with functional language “for driving / to drive the acoustic transducers such that the acoustic transducers transmit acoustic waves to a subject” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The modifier “transmission driving” is descriptive of the function and does not impart any specific structure.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
control device #2, the scanning control device #5, the transmission delay pattern storage device #6, the transmission control device #7, and the driving signal generation device #8, as disclosed in instant PGPUB ¶ 0044 and Fig. 1, or in other words, controller(s) and storage.
Claim limitation(s) “an acoustic image generation device for generating / to generate an acoustic image of the subject, using acoustic echo signals output from the acoustic transducers that transmit the acoustic waves to the subject and receive acoustic echoes from the subject” in claims 1 and 11 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it/they use(s) a generic placeholder “device” coupled with functional language “for generating / to generate an acoustic image of the subject, using acoustic echo signals output from the acoustic transducers that transmit the acoustic waves to the subject and receive acoustic echoes from the subject” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The modifier “acoustic image generation” is descriptive of the function and does not impart any specific structure.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
sensitivity time control (STC) device #15 and digital scan converter (DSC) #16, as disclosed in instant PGPUB ¶ 0048 and Fig. 1.
Claim limitation(s) “a region-of-interest setting device for setting / to set a region of interest in the acoustic image generated by the acoustic image generation device” in claims 1 and 11 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it/they use(s) a generic placeholder “device” coupled with functional language “for setting / to set a region of interest in the acoustic image generated by the acoustic image generation device” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The modifier “region-of-interest setting” is descriptive of the function and does not impart any specific structure.  A review of the specification does not show what appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre‐AIA  35 U.S.C. 112, sixth paragraph limitation.  See 35 U.S.C. 112(a) or pre‐AIA  35 U.S.C. 112, first paragraph, and/or 35 U.S.C. 112(b) or pre‐AIA  35 U.S.C. 112, second paragraph, rejections below.
Claim limitation(s) “a focus setting device for setting / to set a focus of the acoustic waves transmitted from several first acoustic transducers among the plurality of acoustic transducers in a portion that is farthest in a transmission direction of the acoustic waves in a region of interest of the subject which corresponds to the region of interest of the acoustic image” in claims 1 and 11 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it/they use(s) a generic placeholder “device” coupled with functional language “for setting / to set a focus of the acoustic waves transmitted from several first acoustic transducers among the plurality of acoustic transducers in a portion that is farthest in a transmission direction of the acoustic waves in a region of interest of the subject which corresponds to the region of interest of the acoustic image” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The modifier “focus setting” is descriptive of the function and does not impart any specific structure.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
control device #2, as disclosed in instant PGPUB ¶ 0060 and Fig. 1, or in other words, a controller.
Claim limitation(s) “a sound speed calculation device for calculating / to calculate a sound speed in the region of interest of the subject…” in claims 1 and 11 (performing further functions in claims 3-8) has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it/they use(s) a generic placeholder “device” coupled with functional language “for calculating / to calculate a sound speed in the region of interest of the subject” (and further functional language in claims 3-8) without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The modifier “sound speed calculation” is descriptive of the function and does not impart any specific structure.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
control device #2 and sound speed calculation device #18, as disclosed in instant PGPUB ¶ 0068 ¶ 0071 ¶ 0080-0081 ¶ 0088-0089 ¶ 0091-0092 ¶ 0100 ¶ 0103 ¶ 0111 ¶ 0122 ¶ 0124 and Fig. 1, or in other words, a controller/processor.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim(s) 1 and 11 recite(s) the limitation(s) “a region-of-interest setting device for setting a region of interest in the acoustic image generated by the acoustic image generation device” in claim 1 and “a region-of-interest setting device to set a region of interest in the acoustic image generated by the acoustic image generation device” in claim 11, which invoke(s) 35 U.S.C. 112(f) or pre‐AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to explicitly disclose the corresponding structure, 
Claim(s) 2-10 inherit(s) deficiencies by nature of its/their dependency on claim(s) 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 and 11 recite(s) the limitation(s) “a region-of-interest setting device for setting a region of interest in the acoustic image generated by the acoustic image generation device” in claim 1 and “a region-of-interest setting device to set a region of interest in the acoustic image generated by the acoustic image generation device” in claim 11, which invoke(s) 35 U.S.C. 112(f) or pre‐AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to explicitly disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The examiner searched the specification and found only a box [operation device] with reference #3 in Fig. 1 as well as the following recitations:
¶ 0007: “a region-of-interest setting device (region-of-interest setting device) for setting a region of interest in the acoustic image generated by the acoustic image generation device”

¶ 0008: “allowing a region-of-interest setting device (region-of-interest setting means) to set a region of interest in the acoustic image generated by the acoustic image generation device”

¶ 0057: “the user of the ultrasound diagnostic apparatus 1 sets a region of interest 32 in the ultrasound image 31, using the operation device 3 (a region-of-interest setting device)”

¶ 0041: “An operation device #3 operated by a user (for example, a doctor, a nurse, or a medical technician) that operates the ultrasound diagnostic apparatus #1”

Merely restating function(s) associated with the means‐plus‐function limitation is insufficient to provide the corresponding structure for definiteness.  Additionally, an operation device is not considered to have sufficient structure (it uses a generic placeholder “device” and is not preceded by a structural modifier, as “operation” is descriptive of a function and does not impart any specific structure).  Thus, the disclosure is devoid of any structure that performs the function in the claim.  
A region of interest can be automatically determined by computer processing that is operated by a user, or selected and input by a user.  Hence, it is unclear whether the region-of-interest setting device / the disclosed operation device is comparable to (i) a general purpose computer, controller, processor, or central processing unit (CPU) that may be operated by a user that operates the ultrasound diagnostic apparatus, or (ii) an input unit such as a keyboard, mouse, track ball, or touch panel that may be operated by a user that operates the ultrasound diagnostic apparatus.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre‐AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation(s) “a region-of-interest setting device for setting a region of interest in the acoustic image generated by the acoustic image generation device” in claim(s) 1 and 11 will be interpreted as a keyboard, mouse, track ball, touch panel, or any element(s) capable of interfacing with a user to receive and apply/set a region of interest in the acoustic image generated by the acoustic image generation device as claimed.  Clarification is respectfully requested; see further suggestions below.
Claim(s) 2-10 
Applicant may:
Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim(s) 1 and 11 recite(s) the limitation “the second acoustic transducers” in claim 1, lines 20-21, and claim 11, lines 20-21.  It is unclear whether this/these limitation(s) is/are referring to which of the following:
“several second acoustic transducers” in claim 1, line 16, and claim 11, line 16;
“two second acoustic transducers” in claim 1, line 17, and claim 11, line 17; or
otherwise.
For examination purposes, the limitation “the second acoustic transducers” in claim(s) 1 and 11 will be read as --the two second acoustic transducers-- (as if referring to claim 1, line 17).
Claim(s) 2-10 inherit(s) deficiencies by nature of its/their dependency on claim(s) 1.

Claim(s) 3-8 recite(s) the limitation “sets the second acoustic transducer” in claim 3 line 5, claim 4 line 4, claim 4 line 10, claim 5 line 7, claim 5 line 13, claim 6 line 8, claim 6 line 14, claim 7 line 11, claim 7 line 17, claim 8 lines 16-17, and claim 8 line 23.  Claim 1 previously recites “several second acoustic transducers” in line(s) 16 and “two second acoustic transducers” in line(s) 17.  It is unclear whether this/these limitation(s) is/are referring to which of the following: 
one of the “several second acoustic transducers” in claim 1, line 16; 
one of the “two second acoustic transducers” in claim 1, line 17; 
each of the “two second acoustic transducers” in claim 1, line 17; 
a new, distinct element; or 
otherwise.  
It is further unclear whether recitation(s) of “using…the second acoustic transducer” in claim 3 lines 8-9 and throughout claims 4-8 is/are referring to which of the following: the one of the several second acoustic transducers; the one of the two second acoustic transducers; the two second acoustic transducers; or otherwise.
For examination purposes, the limitation “sets the second acoustic transducer” in claim(s) 3-8 will be read as --sets each of the two second acoustic transducers--, and the limitation “using…the second acoustic transducer” in claim(s) 3-8 will be read as --using…the two second acoustic transducers--.

Claim(s) 3-8 recite(s) the limitation “other ultrasound transducers” in claim 3 line 8, claim 4 line 7, claim 4 line 13, claim 5 line 10, claim 5 line 16, claim 6 line 11, claim 6 line 17, claim 7 line 13, claim 7 line 20, claim 8 lines 19-20, and claim 8 line 26.  In each case, it is unclear whether this/these limitation(s) is/are referring to which of the following:
“other acoustic transducers between the first acoustic transducer and the second acoustic transducers” in claim 1, lines 20-21; 
a new, distinct element; or 
otherwise.
For examination purposes, the limitation “other ultrasound transducers” in claim(s) 3-8 will be read as --the other acoustic transducers between the first acoustic transducer and the second acoustic transducers--.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co.
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro (US 2012/0238877) in view of the following NPL referred to as Ogawa (cited on IDS 12/07/2018):
Ogawa T et al, “In Vivo Sound Velocity in Reflection”, 1987 Ultrasonics Symposium, XP32285085A, October 14, 1987, pp. 917-926

Regarding claim(s) 1, Tashiro teaches a sound speed calculation system (ultrasound diagnostic apparatus, ¶ 0030, Fig. 1) comprising: 
an acoustic probe (ultrasound probe, ¶ 0030-0034, Fig. 1, #1) in which a plurality of acoustic transducers (transducer array, ¶ 0034, Fig. 1, #3) are arranged (¶ 0034, “transducer array #3 of the ultrasound probe #1 comprises a plurality of ultrasound transducers arranged”); 
a transmission driving device (transmission circuit, ¶ 0012 ¶ 0031 ¶ 0034, Fig. 1, #4; probe controller, ¶ 0031 ¶ 0038, Fig. 1, #6; apparatus body controller, ¶ 0032-0033, Fig. 1, #20; storage unit, ¶ 0032, Fig. 1, #22) for driving the acoustic transducers such that the acoustic transducers transmit acoustic waves to a subject (¶ 0012, “a transmission circuit for transmitting ultrasonic beams from the transducer array toward a subject”; ¶ 0034, “ultrasound transducers of the transducer array #3 each transmit ultrasonic waves according to actuation signals supplied from the transmission circuit #4”); 
an acoustic image generation device (image producer, ¶ 0014 ¶ 0042, Fig. 1, #23, including DSC, ¶ 0032 ¶ 0042, Fig. 1, #12) for generating an acoustic image of the subject, using acoustic echo signals output from the acoustic transducers that transmit the acoustic waves to the subject and receive acoustic echoes from the subject (¶ 0014, “an image producer for producing a B mode image based on the reception data obtained by the reception circuit”); 
a region-of-interest setting device (operating unit, ¶ 0049 ¶ 0063, Fig. 1, #21, including region-of-interest setting unit, ¶ 0063 ¶ 0049, “operating unit #21, provided for the operator to perform input operations, constitutes a region-of-interest setting unit and may be composed of, for example, a keyboard, a mouse, a track ball, and/or a touch panel”) for setting a region of interest in the acoustic image generated by the acoustic image generation device (¶ 0063, “operating unit #21 to set the region of interest ROI in the B mode image”: [setting of ROI], ¶ 0063, Fig. 4, #S2); 
a focus setting device (apparatus body controller, ¶ 0032-0033, Fig. 1, #20) for setting a focus of the acoustic waves transmitted from several first acoustic transducers among the plurality of acoustic transducers (lattice points in region of interest ROI such as lattice point, Figs. 3A-B, #X: ¶ 0065, “a plurality of lattice points are set in the region of interest ROI by the apparatus body controller #20, and a transmission focus is formed at these lattice points”) in a portion that is farthest in a transmission direction of the acoustic waves (setting a plurality of lattice points in region of interest ROI includes setting a lattice point in a portion that is farthest in a transmission direction of the acoustic waves in region of interest ROI; see Figs. 2-3 and 5-6) in a region of interest of the subject which corresponds to the region of interest of the acoustic image (region of interest ROI discussed above); and 
a sound speed calculation device (apparatus body controller, ¶ 0032-0033, Fig. 1, #20; sound speed map producer, ¶ 0032, Fig. 1, #19) for calculating a sound speed in the region of interest of the subject, using the acoustic echo signals (¶ 0054-0060, “local sound speeds inside a subject can be accurately calculated based on the reception data produced by the reception circuit #5 of the ultrasound probe #1”).
Tashiro does not explicitly teach using the acoustic echo signals output from a first acoustic transducer which is closest to the focus among several second acoustic transducers receiving the acoustic echoes from the focus set by the focus setting device, two second acoustic transducers which are other 
In an analogous ultrasound and sound speed calculation field of endeavor, Ogawa teaches calculating a sound speed in the region of interest of the subject (sound velocity measurement, pg. 917, Abstract and Introduction sections) and using the acoustic echo signals output from a first acoustic transducer which is closest to the focus (Depth of focus, pgs. 921-922) among several second acoustic transducers receiving the acoustic echoes from the focus set by the focus setting device, two second acoustic transducers which are other than the first acoustic transducer, are located on straight lines passing through the focus and the region of interest of the subject, and have the first acoustic transducer interposed therebetween, and other acoustic transducers between the first acoustic transducer and the second acoustic transducers (large reception aperture [FAM] in Fig. 12a; pg. 919 and pg. 922, right hand column, paragraphs 2-3; see annotated Fig. 12a below).

    PNG
    media_image1.png
    618
    1095
    media_image1.png
    Greyscale

Annotated Fig. 12a of Ogawa
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the calculating a sound speed in the region of interest of the use the acoustic echo signals output from a first acoustic transducer which is closest to the focus among several second acoustic transducers receiving the acoustic echoes from the focus set by the focus setting device, two second acoustic transducers which are other than the first acoustic transducer, are located on straight lines passing through the focus and the region of interest of the subject, and have the first acoustic transducer interposed therebetween, and other acoustic transducers between the first acoustic transducer and the second acoustic transducers, since such sound speed calculating was known in the art as taught by Ogawa.  The motivation would have been to use a method practical enough to implement as a high resolution imaging system (Ogawa, pg. 922, right hand column, paragraphs 2-3), and there was reasonable expectation of success.

Regarding claim(s) 2, Tashiro in view of Ogawa makes obvious all limitations of claim(s) 1, as discussed above.
Tashiro further teaches that the region of interest of the subject has a shape that is surrounded by two radii and arcs of a circle (as shown in Figs. 2 and 5-6; see first annotated Fig. 2 below), and the portion that is farthest in the transmission direction of the acoustic waves is a center of the arc which is farthest from the acoustic probe in the region of interest of the subject (as shown in Figs. 2 and 5-6; see second annotated Fig. 2 below).

    PNG
    media_image2.png
    748
    968
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    748
    968
    media_image3.png
    Greyscale

    First Annotated Fig. 2 of Tashiro		          Second Annotated Fig. 2 of Tashiro

Regarding claim(s) 9, Tashiro in view of Ogawa makes obvious all limitations of claim(s) 2, as discussed above.
Tashiro further teaches that the acoustic probe is a convex acoustic probe (¶ 0006 ¶ 0011 ¶ 0034 ¶ 0031, "The ultrasound probe #1 is a so-called convex type probe,” as shown in Figs. 5-6) in which the plurality of acoustic transducers are arranged in an arc shape (¶ 0006 ¶ 0011 ¶ 0034, “transducer array #3 of the ultrasound probe #1 comprises a plurality of ultrasound transducers arranged in the form of a sector and has an outwardly curved shape having a given curvature”).

Regarding claim(s) 11, the examiner notes that the claimed method is directed to a method of using the apparatus disclosed in claim(s) 1.  Claim(s) 11 is/are therefore made obvious by the teachings discussed above mutatis mutandis.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro (US 2012/0238877) in view of Ogawa as applied to claim(s) 1 above, and further in view of Shin et al. (US 2011/0054318)
Regarding claim(s) 10, Tashiro in view of Ogawa makes obvious all limitations of claim(s) 1, as discussed above, including the acoustic probe.
Tashiro further teaches that the portion that is farthest in the transmission direction of the acoustic waves is a center of a side that is far away from the acoustic probe in the transmission direction of the acoustic waves in the region of interest of the subject (as shown in Figs. 2 and 5-6; see second annotated Fig. 2 above).
Tashiro does not explicitly teach that the acoustic probe is a linear acoustic probe, and the region of interest of the subject has a rectangular shape.
In an analogous ultrasound and sound speed calculation field of endeavor, Shin teaches that the acoustic probe is a linear acoustic probe (¶ 0036, “ultrasound probe #720 may include a linear probe”: ultrasound probe, ¶ 0034 ¶ 0036, Fig. 7, #720), and the region of interest of the subject has a rectangular shape (region of interest [ROI], ¶ 0023 ¶ 0047, Fig. 10, #1030 has a rectangular shape, as shown in Fig. 10; furthermore, virtual rectangle, ¶ 0047, Fig. 10, #1060 has a rectangular shape).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the acoustic probe and the region of interest of the sound speed calculation system as made obvious by Tashiro in view of Ogawa to be a linear acoustic probe and have a rectangular shape, respectively, since a linear acoustic probe and a rectangular region of interest were well known in the art as taught by Shin; since Shin recognizes the interchangeability of convex and linear ultrasound probes (Shin, ¶ 0036, “The ultrasound probe 720 may include a linear probe, a convex probe, a 3D (three-dimensional) mechanical probe, a 2D (two-dimensional) array probe and the like”); and since Tashiro also acknowledges that a linear acoustic probe is known (Tashiro, ¶ 0006, "Known ultrasound probes include ones of convex type, sector type, and linear type according to scan methods").  See also MPEP § 2144.04, subsection IV.B regarding changes in shape being a matter of choice which a person of ordinary skill in the art would have found obvious.  One of ordinary skill in the art could have substituted .

Allowable Subject Matter
Claim(s) 3-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art made of record fail to disclose or make obvious the limitation “in a case in which...a straight line connecting the focus and a first vertex that is farthest from the focus among four vertexes of the region of interest of the subject is a second straight line, the sound speed calculation device sets the second acoustic transducer to an acoustic transducer located on the second straight line and calculates the sound speed in the region of interest of the subject, using the acoustic echo signals output from the first acoustic transducer, the second acoustic transducer, and other acoustic transducers” as required by claim(s) 3.  There is no reason absent hindsight to have combined and modified teachings of the cited references before the effective filing date of the claimed invention such that sound speed is calculated using a first acoustic transducer, a second transducer, and other acoustic transducers, wherein the second acoustic transducer is set to an acoustic transducer located on a second straight line connecting the focus and a first vertex that is farthest from the focus among four vertexes of the region of interest of the subject.  Furthermore, applicant has specific reason(s) for considering ultrasound echoes that pass 

    PNG
    media_image4.png
    883
    659
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    585
    684
    media_image5.png
    Greyscale

Duplicated Instant Figs. 7 and 19

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Katsuyama (US 2010/0076312, which is the US PGPUB equivalent of JP 2010-099452 cited in ¶ 0054 of Tashiro US 2012/0238877) appears to teach a first ultrasound transducer, two second acoustic transducers, two third acoustic transducers, and two fourth acoustic transducers in Fig. 8, but fails to teach them being located on straight lines passing through the focus and the region of interest of the subject.
Yamamoto (US 2012/0215107) teaches a sound speed calculation system similar to Tashiro US 2012/0238877 applied above.  See Figs. 1 and 3-4.
See Figs. 15 and 18B of Grossman et al. (US 2006/0235302).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA FANG whose telephone number is 571-272-8492.  The examiner can normally be reached on Monday - Thursday, 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/V. F./
Examiner, Art Unit 3793



/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793